Citation Nr: 1608470	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder, also claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims file.  See VBMS Hearing Testimony 10/3/12.

In November 2012, the Board reopened the Veteran's claims of service connection for skin disability and left ankle disability, denied the underlying skin disability claim, and remanded the claims of service connection for left ankle disability and right ankle disability and an increased initial rating for generalized anxiety disorder, also claimed as posttraumatic stress disorder (PTSD).  See VBMS Remand BVA or CAVC 11/27/12.

The Veteran was granted service connection for left ankle sprain in a June 2014 rating decision.  See VBMS Rating Decision - Narrative 6/12/14.  This is a full grant of the benefit sought and so this issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  A right ankle disability is not shown by the weight of the evidence to related to the Veteran's active service.

2.  The Veteran's generalized anxiety disorder has been characterized by sleep difficulties, nightmares, excessive worry, social avoidance, hypervigilance, forgetfulness, and difficulty concentrating.  These symptoms have resulted in ooccupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating of 50 percent, but not more for generalized anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the service connection claim, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See VBMS VCAA/DTA Letter 10/1/08.

The Veteran's generalized anxiety disorder claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2012 remand, VA obtained additional VA treatment records, obtained the July 2012 private psychological evaluation, and provided the Veteran with medical examinations in June 2013.  The psychiatric examination contained all information needed to rate that disability.  In both examinations, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The ankle examiner then offered an opinion as to the nature of the claimed right ankle disability, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the November 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement to service connection and any changes in the already service connected disability since the last examination.  Ultimately the claims were remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Right Ankle Disability

Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309, 3.307.  A 10 percent evaluation for arthritis of the ankle would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence of from the relevant time period.  Moreover, the first record of right ankle complaints is in the Social Security Administration records several decades after his separation from service.  Thus, the evidence does not show that the Veteran's right ankle arthritis manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the June 2013 VA examination shows a diagnosis of degenerative joint disease (arthritis) of the right ankle.  See VBMS VA Examination 6/13/13.  

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  There is no medical record of an in-service right ankle injury or an in-service onset of right ankle symptoms.  The Veteran has reported an in-service right ankle fracture after jumping from a truck.  See e.g., VBMS Hearing Testimony 6/24/10, pg. 3;VBMS Hearing Testimony 10/3/12, pg. 3.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The question then becomes whether this lay evidence is credible.

In considering whether lay evidence is satisfactory, the Board must properly consider any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, while the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board, as a finder of fact may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the first documented complaint of an in-service ankle injury is more than two decades after the Veteran's separation from service in his application for Social Security Administration disability benefits.  See VBMS Medical Treatment Records - Furnished by SSA 10/8/08, pg. 6.  This delay weighs against the credibility of the Veteran's account.

Moreover, the Veteran's account of an in-service right ankle injury is in direct conflict with the contemporaneous medical evidence.  At his decision review officer (DRO) hearing, the Veteran stated that after his fall, he underwent x-rays and was placed in a cast.  See VBMS Hearing Testimony 10/24/10, pg. 3; see also VBMS Hearing Testimony 10/3/12, pg. 3.  According to this testimony, the limping associated with this cast led to a later left ankle sprain.  His attorney also argued at that hearing that the service treatment records corroborate this account of a right ankle fracture in September 1969 with a subsequent left ankle sprain in November 1969.  The November 19, 1969 record to which the attorney cites reads "Severe sprain L ankle 15 Sept. now o.o. cast 3-4 wks.  Still has pain beneath lateral malleolus."  See VBMS STR - Medical 12/9/14, pg. 9.  The Board reads this as a severe left ankle sprain in September which led to a cast on the left ankle that the Veteran had been out of (the abbreviation o.o.) for at least three weeks by the time of this November record.  Subsequent records in January 1970 and March 1970 refer to the recovery of the Veteran's ankle (singular) without specifying which side.  See id.  At no point do these records show complaints of or treatment for a right ankle condition.  See VBMS STR 12/9/14.  Within this context, the Board finds no ambiguity in the meaning of the service treatment records as they consistently refer to an injury to only one ankle and that ankle, when specified, is the left ankle.  The lack of any record of the claimed right ankle injury in this case, when considered in light of the multiple records relating to the left ankle injury that the Veteran reported as less severe but stemming from the same incident weighs heavily against the Veteran's credibility.  The Board finds the idea that the Veteran's service treatment records would repeatedly address the sprained left ankle while ignoring a concurrent right ankle fracture to be highly unlikely.

Moreover, the June 2013 VA examiner noted that the bony density near the medial malleolus of both ankles in the June 2013 x-rays suggest accessory ossicles, which is an inherited condition, as it would be highly unlikely that the Veteran sustained fractures of both ankles in exactly the same location.  Thus, he concluded that there was no objective evidence from the x-rays that the Veteran ever had a right ankle fracture in service.  As such, the Board finds the Veteran's account of an in-service right ankle injury to be not credible.

Likewise, the Board finds the Veteran's reports of continuous symptoms dating back to his military service to be not credible insofar as these reports have consistently been predicated on the in-service injury described above.

Turning to the question of a medical nexus, the Board notes that the Veteran has submitted a May 2009 private opinion that related his current right ankle condition to his military service.  See VBMS Medical Treatment Record - Non-Government Facility 7/7/09, pg. 3.  This record specifically notes the Veteran's account of sustaining right ankle (fibular) fracture while jumping from a truck while in military service.  Similarly, insofar as a lay person, such as the Veteran, may provide a lay etiology opinion in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the Board notes that the Veteran's theory of causation is likewise reliant on a finding that he injured his right ankle in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As explained above, the Board does not accept the Veteran's account of an in-service right ankle injury.  Insofar as these positive opinions are based on that account, they are not probative.  Thus, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a right ankle disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating - Generalized Anxiety Disorder

The Veteran was originally granted service connection for generalized anxiety disorder also claimed as posttraumatic stress disorder (PTSD) in a June 2011 decision review officer decision.  See VBMS Rating Decision - Narrative 6/14/11.  At that time he was assigned a 30 percent rating effective August 26, 2008.  He has appealed that initial rating.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generalized anxiety disorder is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

The next higher rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The Veteran has a long history of psychiatric symptoms.

In June 2009, the Veteran underwent a private psychological evaluation.  See VBMS Medical Treatment Record - Non-Government Facility 7/7/09, pg. 4.  At that time, he reported frequent dreams about Vietnam, avoidance of crowds, excessive worry, brief periods of depression in which he loses his interest in activities he usually enjoys, so insomnia and sleep disturbances, and difficulty with concentration, but denied any weight or appetite problems.  He also reported episodes occurring at least once monthly wherein he jerks away.  Every night he double or triple checks door locks and kitchen appliances.  He reported hunting for things that are later revealed to have been in his hand the entire time.  He reported being married to his wife for 30 years and stated that they had two sons together.  On mental status examination the Veteran was appropriately dressed, with good hygiene and personal care.  His psychomotor activity was slightly restless.  His interpersonal attitude was appropriate.  His mood was okay and his affect was restricted.  His verbalizations were coherent and spontaneous.  He denied ever having suicidal ideations or perceptual disturbances.  No hallucinations were reported.  No delusional system was present.  No obsessions, compulsions, or phobias were noted.  He was fully oriented.  His immediate memory was intact but his remote memory was mildly impaired and his recent memory was moderately impaired.  His concentration was moderately impaired.  His intellectual functioning was in the low average to average range.  His judgment was intact.  When asked to provide insight into current psychological difficulties, the Veteran stated, "I have no idea."  He was diagnosed with generalized anxiety disorder.  He was assigned a GAF score of 65.

At his June 2010 decision review officer (DRO) hearing, the Veteran reported sleep trouble and anxiety.  See VBMS Hearing Transcript 6/24/10.

In his June 2010 correspondence, the Veteran reported disturbed sleep, trouble concentrating or remembering things, and concerns about losing control of his temper or other strong feelings.  See VBMS Correspondence 6/25/10, pg. 4.  He did not like crowds, engaged in hypervigilance, and worried to the point of being ill.  Id. at 8.

In April 2011 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  See VBMS VA Examination 4/1/11.  At that time he reported frequent worry, discomfort in crowds, pessimism, edginess, difficulty concentrating, irritability, and chronic sleep disturbance.  See VBMS VA Examination 4/1/11, pg. 4.  The Veteran had been married to his wife for 31 years and they had two children.  See VBMS VA Examination 4/1/11, pg. 8.  The Veteran reported a close relationship with his wife and positive relationships with his sons and grandchildren.  He also reported spending time with his cousin and three close friends.  On examination, the Veteran was found to be clean, neatly groomed, appropriately dressed, and casually dressed.  His psychomotor activity was described as restless, tense, and anxious.  His speech was unremarkable.  He was cooperative and friendly.  His affect was normal.  His mood was anxious.  His attention was intact.  He was fully oriented.  His thought process and thought content were unremarkable.  No delusions or hallucinations were present.  His intelligence was below average.  He understood the outcome of his behavior.  He understood that he had a problem.  He had sleep impairment due to worrisome thoughts, waking up anxious, cold sweats, and nightmares.  He did not exhibit inappropriate behavior.  He did not interpret proverbs appropriately.  The Veteran did not have obsessive or ritualistic behavior.  He did not have panic attacks.  He denied homicidal and suicidal thoughts.  His impulse control was good.  He did not have episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His memory was normal.  He was assigned a GAF score of 60.  This disability was found to result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric signs and symptoms, but generally satisfactory functioning.  The Veteran was retired but reported a history of reduced occupational efficiency resulting from worry fatigue irritability and physical limitations.  The examiner noted that the Veteran remained clearly employable from a mental health perspective.

In July 2012, the Veteran underwent a private mental status examination.  See VBMS Medical Treatment Record - Non-Government Facility 10/8/12.  At that time, he reported that he had last worked in the 1990s and had stopped because he could not take the pressure and "end up in the hospital, bleeds, get blood."  He stated that he usually did not have problems with coworkers, but had left jobs because of emotional or behavioral factors.  The examiner noted that other reports showed the Veteran to be a sort of inadequate, avoidant, fearful, and fidgety individual.  He was also shown to have consistent cognitive inefficiency and problems thinking despite normal intelligence, which led the examiner to suspect a processing difficulty or occult developmental difficulty like ADHD.  

A mental status examination found the Veteran's self-presentation to be vague and showing marked problems with memory and focus.  See VBMS Medical Treatment Record - Non-Government Facility 10/8/12, pg. 3.  His attitude towards the examination was tentative.  His concentration was moderately impaired.  His attention span was short.  His psychomotor activity was increased.  His speech patterns tended to be coherent but somewhat hesitant and unsure.  His ability to abstract was marked by fluctuation between abstract and concrete levels.  His ability to calculate was mildly impaired.  His affect was generally within normal limits.  He reported his current mood as "kind of nervous" and stated that his mood was usually fair.  He reported mood swings "sad, mad a lot" and emotional lability with anger outbursts.  He reported a several-decades long history of depression.  He reported suicidal ideation but denied any attempts.  He continues to have occasional suicidal feelings, but did not think he would really act on them.  When asked about his energy level, he stated that he gets tired.  He denied any mania or hypomania and constantly glossed over or denied problems relating to other mental disorders.  He reported constant anxiety and a fear of dark rooms.  He reported anger problems, but denied behavioral difficulties.  He denied any obsessions or compulsions and was ruminative about "stuff I don't like to think of, stuff that is going to happen."  He denied paranoid ideation and initially reported auditory hallucinations (voices), but backed off after further inquiry, stating that he heard noises but had not reported this to his doctors.  He denied any feelings of thought reading; thought insertion; disturbing, strange, or frightening thoughts; or supernatural forces or influences.  He reported having a few friends, but he preferred to be by himself and felt judged by others.  He showed avoidant personality traits, including fear of new situations, not wanting to meet new people, and awkwardness in interpersonal relationships.  

The examiner felt that the Veteran might have a subtle developmental processing disorder that impaired his ability to read verbal and non-verbal cues from others and respond accordingly.  Instead he tended to respond in a lame, unsure, and puzzled manner.  His general fund of information was fair.  His judgment was average.  His insight was limited.  He was well oriented as to place and person, but had mild impairment for time, giving the dates as "the last part of July."  His memory was inexact and spotty.  His associations were relevant.  His stream of thought was slowed.  He had sporadic insomnia with intermediate and early awakening and only occasional nightmares.  His appetite was fair and his weight stable.  This examiner suspected that the Veteran was having hallucinations and other symptoms that he was keeping from his doctors.  The diagnosis was generalized anxiety disorder, dysthymic disorder, and cognitive disorder.  He was assigned a GAF score of 45.  See VBMS Medical Treatment Record - Non-Government Facility 10/8/12, pg. 6.                                                                               

In June 2013 the Veteran underwent another VA examination.  See VBMS VA Examination 6/13/13.  At that time, the Veteran was diagnosed with generalized anxiety disorder.  He was assigned a GAF score of 75.  The Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran had not been employed since his retirement from a saw mill in the 1990s.  The Veteran's symptoms included anxiety, chronic sleep impairment, and mild memory loss.  See VBMS VA Examination 6/13/13, pg. 44-5.  A mental status examination noted that the Veteran arrived on time and was neatly groomed and seasonally and casually dressed.  See VBMS VA Examination 6/13/13, pg. 46.  He was alert and well-oriented to person, place, time, and circumstance.  He made good eye contact and was cooperative.  There was no atypical psychomotor movement observed.  Speech pace intensity and amplitude were within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies noted.  There was no obvious impairment in thought process or communication.  His stream of thought was linear and persistent.  His thought content was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  He understood the consequences of his behavior.  He could interpret simple proverbs adequately.  The Veteran denied experiencing mania, hypomania, or hallucinations.  His affect was mildly dysphoric.  His attention and concentration were mildly impaired.  His short- and long-term memory were intact.  In a competitive workplace setting, this disability would likely result in mild impairment of understanding and memory, episodically mild impairment of concentration and persistence, mild to episodically moderately impairment of social interaction, and mild impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy, but no impairment of his ability to manage activities of daily living.  See VBMS VA Examination 6/13/13, pg. 47.
 
As described above, the Veteran's psychiatric symptoms have included sleep difficulties, nightmares, excessive worry, social avoidance, hypervigilance, forgetfulness, and difficulty concentrating.  These symptoms have resulted in ooccupational and social impairment with reduced reliability and productivity, which satisfies the criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9400.  Despite his disability, the Veteran has maintained close relationships with his wife of more than three decades, their children and grandchildren, and a few close friends.  He engaged in hobbies, including fishing and riding recreational vehicles, as noted at the June 2013 examination.  He exhibited normal judgment.  He has no impairment of thought processes.   While at times suicidal ideation was noted this does not appear to have impaired his overall level of functioning such as to warrant a rating in excess of the 50 percent assigned in this decision.  Thus, the record does not show either total social and occupational impairment or occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a higher rating.  See id.  Thus, the Veteran's psychiatric symptoms warrant a 50 percent rating but not more.

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this case, the Veteran has been retired for the entirety of the appeals period.  Although he has not been working and has reported some prior difficulties at work due to his psychiatric symptoms, he has not claimed that his generalized anxiety disorder prevents him from working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Service connection for a right ankle disability is denied.


A 50 percent rating for generalized anxiety disorder is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


